United States Court of Appeals
                     For the First Circuit

No. 14-1043

                        JAMES BILTCLIFFE,

                      Plaintiff, Appellant,

                               v.

                       CITIMORTGAGE, INC.,

                      Defendant, Appellee.




          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. F. Dennis Saylor IV, U.S. District Judge]




                             Before

                   Howard, Selya, and Stahl,
                        Circuit Judges.



     Evan P. Lowney, with whom Mazonson Law Office, P.C. was on
brief, for appellant.
     Donald E. Frechette and Joseph A. Farside, Jr., with whom
Edwards Wildman Palmer LLP was on brief, for appellee.



                        November 25, 2014
          STAHL, Circuit Judge. After Defendant-Appellee initiated

foreclosure proceedings on Plaintiff-Appellant's house, he filed

suit, alleging breach of contract, unjust enrichment, and breach of

the covenant of good faith and fair dealing.         The district court

granted summary judgment to Defendant on all counts, and denied

Plaintiff's motion for reconsideration.      We affirm.

                        I.   Facts & Background

          James   and   Kathleen   Biltcliffe   purchased    a   home   in

Bridgewater, Massachusetts in 2004.      The Biltcliffes' mortgage was

ultimately assigned to Defendant CitiMortgage, Inc.         The mortgage

agreement allows for acceleration of the debt in the event of

default, provided the mortgagee gives the mortgagor notice and the

opportunity to cure.    The agreement permits CitiMortgage to invoke

the statutory power of sale if the borrower fails to cure the

default or pay the accelerated debt.       The mortgage document also

provides that the lender "may accept any payment or partial payment

. . . without waiver of any rights hereunder."

          The Biltcliffes defaulted on their mortgage payments in

2008. While Plaintiff avers that the couple never received written

notice of default, Defendant provided the district court with two

demand letters addressed to Plaintiff's home, one dated September

4, 2008 and the other September 24, 2008.         Both letters gave the




                                   -2-
Biltcliffes ninety days to make up missed payments and late fees,1

warning     that       "[f]ailure   to   cure    .   .   .   may    result   in   the

acceleration of all sums due."                 Plaintiff did not make up the

payments and Citi accordingly accelerated the debt, notifying the

couple by letter dated April 9, 2010 and addressed to their home.

Although Plaintiff's complaint alleged that he "can find no record

of notice of any such acceleration ever having occurred," Defendant

submitted an affidavit from one of its attorneys verifying the

authenticity of the acceleration notice and confirming that it was

sent.

             Plaintiff and his wife filed for Chapter 13 bankruptcy in

March of 2011.          Five months later, in August, Defendant sent the

Biltcliffes        a    Home   Affordable       Modification       Program   (HAMP)2

modification offer. The HAMP offer stated explicitly that the loan

documents "will not be modified unless and until . . . the Lender

accepts this Agreement by signing and returning a copy of it to

[the borrower]."         Plaintiff and his wife signed the HAMP agreement

and returned it to Defendant.            Though Defendant never returned a



        1
       While the current Massachusetts statute gives homeowners 150
days to cure if certain conditions are met, both parties agree that
the pre-2010 version of the statute applies here. Compare Mass.
Gen. Laws ch. 244, § 35A, with 2007 Mass. Acts ch. 206, § 11.
        2
       HAMP is a federal program intended to encourage lenders and
loan servicers to offer loan modifications to certain eligible
borrowers. See generally Young v. Wells Fargo Bank, N.A., 717 F.3d
224, 228-29 (1st Cir. 2013) (describing HAMP's purpose and
structure).

                                         -3-
signed copy to the Biltcliffes, the couple began making a lower

monthly payment on their mortgage.

              A few months later, Defendant denied Plaintiff's HAMP

application by letter dated December 9, 2011.                  According to

Plaintiff's complaint, the couple's Chapter 13 bankruptcy action

was dismissed on July 20, 2012.           See 11 U.S.C. § 1307.      The next

month, Defendant invoked its statutory power of sale and sent a

notice of foreclosure sale to Plaintiff's home address.             Plaintiff

filed suit in state court, alleging breach of contract, unjust

enrichment, and breach of the covenant of good faith and fair

dealing.

              Defendant removed the case to federal court based on

diversity jurisdiction and moved for judgment on the pleadings.

See Fed. R. Civ. P. 12(c). Thereafter, the district court notified

the parties that it intended to consider documents submitted by the

parties and treat Defendant's motion as one for summary judgment.

See   Fed.    R.   Civ.   P.   12(d).     The   district   court   entered   an

electronic order granting the parties seventeen days to file

additional affidavits in support of or in opposition to Defendant's

motion.      The day after the July 1, 2013 deadline, Plaintiff asked

for a twenty-one-day extension in order to gather information to

counter the affidavits and documents that Defendant timely filed

the day before.      The district court found that Plaintiff failed to

show good cause for a late filing and denied his motion for


                                        -4-
additional time.          The district court granted summary judgment to

Defendant      on   all    counts    and    denied   Plaintiff's   motion      for

reconsideration. Biltcliffe v. CitiMortgage, Inc., 952 F. Supp. 2d
371 (D. Mass. 2013).         This appeal followed.

                                    II. Analysis

A. Scope of Plaintiff's Appeal

              Plaintiff's notice of appeal presents the court with a

preliminary     jurisdictional        quandary.      Although   Plaintiff      now

asserts that he appeals from both the district court's summary

judgment decision and the denial of his motion for reconsideration,

Plaintiff's notice of appeal states only that he appeals from

"Final Order Denying Reconsideration of Entry of Judgment, entered

in this action on November 22, 2013."                The district court clerk

entered the notice of appeal only as to "[Docket Entry] 45, Order

on Motion for Reconsideration"; Plaintiff did not seek to correct

that docket entry.          However, Plaintiff's docketing statement in

this court, filed twenty days after his notice of appeal, lists

July 10, 2013 -- the date of the district court's summary judgment

decision -- as the "[d]ate of entry of judgment or order appealed

from."

              A party's notice of appeal must "designate the judgment,

order,   or    part   thereof       being    appealed."    Fed.    R.   App.    P.

3(c)(1)(B).     Rule 3(c) requirements are "jurisdictional in nature,

and their satisfaction is a prerequisite to appellate review."


                                           -5-
Smith v. Barry, 502 U.S. 244, 248 (1992).     While the Supreme Court

instructs us to interpret these requirements broadly, it has warned

litigants that the "principle of liberal construction" will not

"excuse noncompliance with the Rule."       Id.; see also Chamorro v.

Puerto Rican Cars, Inc., 304 F.3d 1, 3 (1st Cir. 2002) (noting that

while courts are not "invariably . . . bound to read the notice of

appeal   literally,"   "rescue   missions   are   not   automatic,   and

litigants will do well to draft notices of appeal with care").       As

a general rule, appellate jurisdiction is "limited to review of

orders and judgments specifically described in the notice of

appeal."   Rojas-Velázquez v. Figueroa-Sancha, 676 F.3d 206, 209

(1st Cir. 2012).   Thus, "failure to include a particular issue in

a notice of appeal can be fatal to this court's jurisdiction over

that issue."   Constructora Andrade Gutiérrez, S.A. v. Am. Int'l

Ins. Co. of P.R., 467 F.3d 38, 43 (1st Cir. 2006); see also

Mariani-Giron v. Acevedo-Ruiz, 945 F.2d 1, 3 (1st Cir. 1991) ("[A]n

appeal from the denial of a Rule 59(e) motion is not an appeal from

the underlying judgment.").

           At oral argument, Plaintiff's counsel characterized his

notice of appeal designation as an "accident" caused in part by the

short amount of space provided on the form to write in the order

being appealed from.    Counsel argued that Plaintiff's notice of

appeal, read in the context of the full record, including the

docketing statement, fairly put CitiMortgage on notice that he


                                  -6-
intended     to   appeal    both     the     summary     judgment      and    the

reconsideration decisions. See Kotler v. Am. Tobacco Co., 981 F.2d
7, 11 (1st Cir. 1992).      We are not persuaded that this is so.

             Past cases have construed a notice of appeal solely

referencing the denial of reconsideration as encompassing appeal

from   the    final    judgment    where     the    appellant's     motion    for

reconsideration       "largely    rehashed    the    arguments    it   made   in

opposition to the original judgment."               Díaz Aviation Corp. v.

Airport Aviation Servs., Inc., 716 F.3d 256, 262 (1st Cir. 2013);

see also Town of Norwood v. New England Power Co., 202 F.3d 408,

415 (1st Cir. 2000) (reviewing both reconsideration decision and

underlying dismissal where Rule 59(e) motion covered "more or less

the same points" as opposition to dismissal and district court

"tersely denied [the motion for reconsideration] relying on its

original decision") (emphasis in original).            Other recent cases in

this circuit have declined to reach this jurisdictional question

when the denial of reconsideration specifically listed in the

notice of appeal presents issues intertwined with the underlying

judgment such that "full as opposed to limited review does not

alter the outcome [of the] case."            McKenna v. Wells Fargo Bank,

N.A., 693 F.3d 207, 214 (1st Cir. 2012); Markel Am. Ins. Co. v.

Díaz-Santiago, 674 F.3d 21, 27 (1st Cir. 2012).              Here, while the

Plaintiff's motion for reconsideration pointed to flaws in the

earlier grant of summary judgment, the motion also raised new and


                                      -7-
unique issues related to the district court's procedural handling

of   the   case.    Plaintiff's   brief   on   appeal   challenges   the

reconsideration denial on grounds distinct from argument concerning

the summary judgment decision.    To the extent he revisits certain

substantive bases for the district court's summary judgment order,

he argues only that the court made manifest errors of law and, as

a result, abused its discretion; in other words, he makes arguments

we can properly resolve on appeal from the denial of his motion for

reconsideration.   Those arguments, however, do not give us license

to extend our analysis and reconsider the summary judgment order in

full.

            While we do not doubt that Plaintiff may well have hoped

to appeal both decisions, it is "the notice afforded by a document,

not the litigant's motivation in filing it, [that] determines the

document's sufficiency" under Rule 3(c).       Smith, 502 U.S. at 248.

Plaintiff's notice of appeal makes no reference to the district

court's grant of summary judgment and specifically lists the

reconsideration decision.    The document cannot fairly be said to

give CitiMortgage notice of Plaintiff's intent to appeal anything

but the reconsideration decision and therefore fails to meet Rule

3(c)(1)(B)'s designation requirement as to any other order.          Cf.

Kotler, 981 F.2d at 11 ("Omitting [one] order while, at the same

time, designating a completely separate and independent order




                                  -8-
loudly proclaims plaintiff's intention not to appeal from the

former order.").

B. Denial of Motion for Reconsideration

          Because Plaintiff appealed only from the denial of his

motion   for   reconsideration,    our   review    is   limited   to   the

deferential abuse of discretion standard.         Int'l Strategies Grp.,

Ltd. v. Greenberg Traurig, LLP, 482 F.3d 1, 6 (1st Cir. 2007).           A

party may seek to alter or amend a judgment under Federal Rule of

Civil Procedure 59(e). Rule 59(e) relief is granted sparingly, and

only when "the original judgment evidenced a manifest error of law,

if there is newly discovered evidence, or in certain other narrow

situations."   Global Naps, Inc. v. Verizon New England, Inc., 489
F.3d 13, 25 (1st Cir. 2007).      A motion for reconsideration is not

the venue to undo procedural snafus or permit a party to advance

arguments it should have developed prior to judgment, Iverson v.

City of Boston, 452 F.3d 94, 104 (1st Cir. 2006), nor is it a

mechanism to regurgitate "old arguments previously considered and

rejected,"      Nat'l    Metal       Finishing       Co.,    Inc.      v.

BarclaysAmerican/Commercial, Inc., 899 F.2d 119, 123 (1st Cir.

1990).

          Plaintiff urges reversal of the district court's denial

of reconsideration based on four grounds.           We consider each in

turn.    First, he asserts that the district court abused its

discretion when it failed to discuss Shealey v. Fed. Ins. Co., 946


                                   -9-
F. Supp. 2d 193 (D. Mass. 2013), in its reconsideration order.

From what we can discern, Shealey, a decision by the same district

court judge where a plaintiff somewhat similarly presented only his

own sworn statements as evidence, does not control the outcome of

Plaintiff's Rule 59(e) motion.        In any event, courts are not

required to address every case cited by a litigant, and declining

to distinguish a particular non-controlling decision can hardly

constitute an abuse of discretion.

           Second, Plaintiff avers that the district court committed

a manifest error of law in concluding that the demand letters sent

in 2008 were statutorily sufficient to constitute an acceleration.

This argument misconstrues the district court's analysis.         Neither

CitiMortgage nor the district court asserted that the 2008 default

notices accelerated Plaintiff's debt; the 2008 demand letters

stated only that "failure to cure . . .             may    result in the

acceleration of all sums due" (emphasis added).           As the district

court    properly    concluded,   CitiMortgage     did    not   accelerate

Plaintiff's   debt    until   2010,   when   its    attorneys    sent   an

acceleration notice to Plaintiff's home.

           Third, Plaintiff asserts that the district court also

committed a manifest error of law when it declined to reconsider

its grant of summary judgment on Plaintiff's unjust enrichment

claim.   The district court based its grant of summary judgment, in

part, on the rationale that Plaintiff alleged the same damages


                                  -10-
under both his breach of contract and unjust enrichment cause of

action, declining to reach the latter because the former gave

Plaintiff an adequate remedy at law.        Under Massachusetts law, the

existence    of    a   contractual   relationship    between   the   parties

typically precludes an unjust enrichment claim arising out of that

contract.     Metro. Life Ins. Co. v. Cotter, 984 N.E.2d 835, 849

(Mass. 2013) ("Ordinarily, a claim of unjust enrichment will not

lie 'where there is a valid contract that defines the obligations

of the parties.'") (quoting Boston Med. Ctr. Corp. v. Sec'y of

Exec. Office of Health & Human Servs., 974 N.E.2d 1114, 1132 (Mass.

2012)).     The denial of Plaintiff's motion for reconsideration

pointed to another reason for summary judgment on this claim:

CitiMortgage could not be unjustly enriched by accepting the

Biltcliffes' partial payment when the couple owed a higher amount

each month.       Under either rationale, the district court did not

commit a manifest error of law warranting reconsideration.

            Finally, Plaintiff argues that the district court should

have granted his motion for reconsideration because he submitted

newly discovered evidence in support of his motion, to wit, two

affidavits    from     his   attorneys   disputing   the   authenticity   of

documents submitted by Defendant at the summary judgment stage.

Plaintiff's motion for reconsideration argued that he could have

provided the district court with these affidavits if the court had

allowed his motion for additional time to submit evidence before it


                                     -11-
granted    summary     judgment    to   Defendant.      As   described     above,

Plaintiff requested an additional twenty-one days to submit his

materials after the deadline set by the district court had already

passed.    We typically defer to the trial court's discretion to

govern filing deadlines on its own docket and "will not meddle

unless    we   are     persuaded   that   some   exceptional        justification

exists."       Graphic Commc'ns Int'l Union, Local 12-N v. Quebecor

Printing Providence, Inc., 270 F.3d 1, 7 (1st Cir. 2001). Further,

the   district    court    determined     that   even   if     it   accepted   the

affidavits,      the    information     contained    therein    was    previously

available to Plaintiff and thus did not present the court with "new

evidence."      While Rule 59(e) contemplates reconsideration based on

newly discovered evidence, a district court may conclude in its

discretion that the moving party's supposedly new evidence could

have been presented prior to summary judgment.               Alicea v. Machete

Music, 744 F.3d 773, 781 (1st Cir. 2014).               After review of the

affidavits, we agree that the affidavits are not new evidence

sufficient to warrant Rule 59(e) relief and conclude that the

district court did not abuse its discretion in denying Plaintiff's

motion for reconsideration.3


      3
       Even if we had jurisdiction to review the district court's
underlying summary judgment decision under the more lenient de novo
standard of review, we would affirm.        The parties' mortgage
agreement permits CitiMortgage to accept partial payment without
waiving its contractual rights to accelerate the debt and to
foreclose on the property. CitiMortgage sent two default notices
(and later, an acceleration notice) to Plaintiff's residence.

                                        -12-
                         III.   Conclusion

          For the foregoing reasons, we affirm the district court's

denial of Plaintiff's motion for reconsideration.




While Plaintiff contends that he and his wife never received these
notices, CitiMortgage put forth evidence that they were mailed.
See 2007 Mass. Acts ch. 206, § 11 (written notice of mortgagor's
default "shall be deemed to be delivered to the mortgagor . . .
when mailed to the mortgagor at the mortgagor's address").
Therefore, the district court properly granted summary judgment on
Plaintiff's breach of contract claim.      Turning to his unjust
enrichment claim, even under de novo review, CitiMortgage's
acceptance of partial monthly payments when it was owed a higher
monthly amount hardly qualifies as inequitable, and as discussed
supra, the court properly declined to reach this equitable claim
since Plaintiff's contract-based claim afforded him an adequate
remedy at under Massachusetts law.     As for the third count of
Plaintiff's complaint, he abandoned his breach of the duty of good
faith and fair dealing claim on appeal.

                                -13-